Case 1:20-cr-00211-JPH-MJD Document 110 Filed 08/26/21 Page 1 of 4 PageID #: 525




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )   No. 1:20-cr-00211-JPH-MJD
                                             )
 TRAVIS LEE BEECHLER,                        ) -01
                                             )
                          Defendant.         )

 ORDER DENYING DEFENDANT'S MOTION FOR JUDGMENT OF ACQUITTAL

       Travis Beechler has filed a motion for a judgment of acquittal and a

 conditional grant of a new trial under Federal Rule of Criminal Procedure 29 or,

 in the alternative, for a new trial under Rule 33. Dkt. [97]. For the reasons

 below, that motion is DENIED.

                                         I.
                          Facts and Procedural Background

       The Superseding Indictment charged Mr. Beechler with four counts: two

 counts of possession with intent to distribute controlled substances in violation

 of 21 U.S.C. § 841 (Counts 1–2); one count of possession of a firearm in

 furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924 (Count 3);

 and one count of possession of a firearm as a previously convicted felon in

 violation of 18 U.S.C. § 922 (Count 4). Dkt. 32.

       Before trial, Mr. Beechler filed a motion to suppress the evidence seized

 from the home he was residing in at the time of his arrest. See dkt. 44. The

 Court denied that motion, finding that "Mr. Beechler ha[d] not shown that the



                                         1
Case 1:20-cr-00211-JPH-MJD Document 110 Filed 08/26/21 Page 2 of 4 PageID #: 526




 warrantless search conducted pursuant to the Home Detention Contract was

 unreasonable in violation of the Fourth Amendment." Dkt. 76 at 5.

       The Court held a jury trial on June 15–16, 2021. Dkt. 91; dkt. 92. The

 jury reached unanimous guilty verdicts on all counts. Dkt. 93.

       On June 30, 2021, Mr. Beechler filed a motion for a judgment of

 acquittal and a conditional grant of a new trial under Federal Rule of Criminal

 Procedure 29 or, in the alternative, for a new trial under Rule 33. Dkt. 97.

                                          II.
                                    Applicable Law

       Under Federal Rule of Criminal Procedure 29, the Court "may set aside

 the verdict and enter an acquittal." Fed. R. Crim. P. 29(c). Reversal is

 appropriate only when no rational jury "could have found the defendant to have

 committed the essential elements of the crime." Id.

       "[I]f the interest of justice so requires," the Court may grant a new trial to

 a criminal defendant found guilty by a jury. Fed. R. Crim. P. 33(a); see

 United States v. Maclin, 915 F.3d 440, 444 (7th Cir. 2019). A new trial is

 required only in the "most extreme cases," United States v. Peterson, 823 F.3d

 1113, 1122 (7th Cir. 2016) (citation omitted), when "there is a reasonable

 possibility that [a] trial error had a prejudicial effect on the jury's verdict,"

 Maclin, 915 F.3d at 444 (citation omitted).

                                         III.
                                       Analysis

       Mr. Beechler argues that some of the evidence introduced at trial—422.4

 grams of methamphetamine, approximately 10.6 grams of heroin, five firearms,

                                            2
Case 1:20-cr-00211-JPH-MJD Document 110 Filed 08/26/21 Page 3 of 4 PageID #: 527




 and $1,508 (the "Contraband")—should have been suppressed and that,

 without the Contraband, the government's case is insufficient to support a

 finding of guilt. Dkt. 98 at 2, 10; dkt. 104 at 2. The government relies on its

 May 3, 2021 response to Mr. Beechler's motion to suppress and argues that it

 presented facts to prove each element of each offense beyond a reasonable

 doubt at trial. Dkt. 99 at 1–2 (referencing dkt. 46).

       Mr. Beechler's motion essentially asks the Court to reconsider its ruling

 on his motion to suppress. See dkt. 98 at 10 ("[T]he Contraband must be

 suppressed . . ."); dkt. 76. But Mr. Beechler has not presented any new

 arguments, pointed to any new evidence, or otherwise identified anything new

 from the trial that changes the Court's analysis of or ruling on his motion to

 suppress.

       As the Court previously held, "Mr. Beechler unambiguously waived his

 Fourth Amendment rights against search and seizure to ensure compliance

 with the requirements of community correction." Dkt. 76 at 5. And this

 "waiver did not limit his consent to searches based on reasonable suspicion or

 probable cause." Id.; cf. State v. Vanderkolk, 32 N.E.3d 775, 780 (Ind. 2015).

 Thus, the search that led to the seizure of the Contraband in this case was

 reasonable, and the evidence was therefore properly admitted at trial.

       In sum, there was ample evidence at trial for a rational jury to "have

 found the defendant to have committed the essential elements of the crime."

 Fed. R. Crim. P. 29(c). And because Mr. Beechler has not shown "a reasonable




                                         3
Case 1:20-cr-00211-JPH-MJD Document 110 Filed 08/26/21 Page 4 of 4 PageID #: 528




 possibility that [a] trial error had a prejudicial effect on the jury's verdict,"

 Maclin, 915 F.3d at 444, the Court declines to grant him a new trial.

                                         IV.
                                      Conclusion

       Mr. Beechler's motion is DENIED. Dkt. [97].

 SO ORDERED.

 Date: 8/26/2021


 Distribution:

 Michelle Patricia Brady
 UNITED STATES ATTORNEY'S OFFICE
 michelle.brady@usdoj.gov

 Theodore J. Minch
 SOVICH MINCH LLP
 tjminch@sovichminch.com




                                            4
